DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1, 3-6, 12-14, 16-18, 22-31 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a housing comprising a base, a cover, and a sound port; a MEMS transducer element disposed in the housing, the transducer element configured to convert sound into a microphone signal voltage at a transducer output; and a processing circuit comprising: a transconductance amplifier comprising an input node connected to the transducer output for receipt of the microphone signal voltage, the transconductance amplifier configured to generate an amplified current signal representative of the microphone signal voltage in accordance with a predetermined transconductance of the transconductance amplifier; and an analog-to-digital converter comprising an input node connected to receive the amplified current signal, the analog-to-digital converter being configured to sample and quantize the amplified current signal to generate a corresponding digital microphone signal, wherein 


Regarding claim 3 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a housing comprising a base, a cover, and a sound port; a MEMS transducer element disposed in the housing, the transducer element configured to convert sound into a microphone signal voltage at a transducer output; and a processing circuit comprising: a transconductance amplifier comprising an input node connected to the transducer output for receipt of the microphone signal voltage, the transconductance amplifier configured to generate an amplified current signal representative of the microphone signal 2 4822-8432-6347.1Atty. Dkt. No. 112057-1614 voltage in accordance with a predetermined transconductance of the transconductance amplifier; and an analog-to-digital converter comprising an input node connected to receive the amplified current signal, the analog-to-digital converter being configured to sample and quantize the amplified current signal to generate a corresponding digital microphone signal; wherein a load resistance of the transconductance amplifier or an equivalent impedance, at 1 kHz, of the transconductance amplifier is larger than 1 MΩ, when taking the claim as a whole.


Regarding claim 4 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a housing comprising a base, a cover, 


Regarding claim 5 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a housing comprising a base, a cover, and a sound port; a MEMS transducer element disposed in the housing, the transducer element configured to convert sound into a microphone signal voltage at a transducer output; and a processing circuit comprising: a transconductance amplifier comprising an input node connected to the transducer output for receipt of the microphone signal voltage, the transconductance amplifier 3 4822-8432-6347.1Atty. Dkt. No. 112057-1614 configured to generate an amplified current signal representative of the microphone signal voltage in accordance with a predetermined transconductance of the transconductance amplifier, and an analog-to-


Regarding claim 6 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a housing comprising a base, a cover, and a sound port; a MEMS transducer element disposed in the housing, the transducer element configured to convert sound into a microphone signal voltage at a transducer output; and a processing circuit comprising: a transconductance amplifier comprising an input node connected to the transducer output for receipt of the microphone signal voltage, the transconductance amplifier configured to generate an amplified current signal representative of the microphone signal voltage in accordance with a predetermined transconductance of the transconductance amplifier; and an analog-to-digital converter comprising an input node connected to receive the amplified current signal, the analog-to-digital converter being configured to sample and quantize the amplified current signal to generate a corresponding digital microphone signal; wherein an input impedance of the transconductance amplifier is larger than 100 MO, when taking the claim as a whole.  
  


Regarding claim 6 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a housing comprising a base, a cover, and a sound port; a MEMS transducer element disposed in the housing, the transducer element configured to convert sound into a microphone signal voltage at a transducer output; and 5 4822-8432-6347.1Atty. Dkt. No. 112057-1614 a processing circuit comprising: a transconductance amplifier comprising an input node connected to the transducer output for receipt of the microphone signal voltage, the transconductance amplifier configured to generate an amplified current signal representative of the microphone signal voltage in accordance with a predetermined transconductance of the transconductance amplifier; an analog-to-digital converter comprising an input node connected to receive the amplified current signal, the analog-to-digital converter being configured to sample and quantize the amplified current signal to generate a corresponding digital microphone signal, wherein the analog-to-digital converter is a sigma-delta modulator or converter that generates a single-bit or a multibit digital microphone signal at a first sampling frequency, and a feedback path comprising: a digital loop filter configured to receive and filter the digital microphone signal to provide a first digital feedback signal; an additional digital-to-analog converter configured to convert the first digital feedback signal into a corresponding additional analog feedback signal; and a summing node at the transducer output configured to combine the microphone signal and the additional analog feedback signal; wherein the additional digital-to-analog converter comprises: a hybrid pulse-width and pulse-amplitude modulator configured to generate the additional analog feedback signal by converting the first digital feedback signal into a 


Citation of Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

In view of (US 2013/0271307), Kropfitsch discloses The method involves determining an amplitude of an input signal provided by a capacitive signal source e.g. microelectro-mechanical system (MEMS) microphone (102), and compressing the input signal in an analog domain to form a compressed analog signal based on the determined amplitude, where the input signal is compressed by adjusting a gain of a variable gain amplifier (106) coupled to the source. The compressed analog signal is converted to a compressed digital signal. The digital signal is decompressed in a digital domain to form a decompressed digital signal. The method allows maintaining a large dynamic range of the capacitive signal source by compressing the signal of the capacitive signal source in the analog domain, performing an analog-to-digital conversion of the compressed signal, and decompressing the signal in the digital domain, so that the overall sensitivity of the capacitive signal sensor is kept constant over the complete output range of the sensor, and a high acoustic signal up to 140 dB sound pressure level is achieved without introducing a high non-linearity in the sensor and without expending a large amount of current and silicon area, while keeping total 


In view of (US 2015/0097711), Schuurmans discloses a converter having a digital integrator having digital integrator input and output. The digital integrator output is configured to provide multi-bit output signal and is connected to output terminal. The digital integrator input is connected to quantizer output. A main feedback digital to analogue converter is provided with main feedback converter input and main feedback converter output. The main feedback converter input is connected to digital integrator output, and main feedback converter output is connected to subtracting input of main summer. The forward branch is split into analogue portion and digital portion so as to allow improved scalability while stability is maintained. The power dissipation of the decimator connected to the output of the analogue to digital converter is reduced. The higher order integration is moved into the digital domain so as to allow the analogue to digital converter to operate adequately at low sample rates and thus low power, without losing stability (see fig. 1, ¶ 0032, 0037-0045). 


In view of (US 2016/0150325), Oliaei discloses a system having an array of microelectromechanical systems (MEMS) acoustic sensors formed with a sensing membrane. An array of preamplifiers is coupled to the respective sensing membranes of the array of MEMS acoustic sensors. Each of the array of preamplifiers generates 

The references cited above whether in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651